Exhibit 10.13

 

PROMISSORY NOTE

 

$1,000,000.00 February 11, 2016

 

FOR VALUE RECEIVED, FlexShopper, LLC, a North Carolina limited liability company
(“Borrower”), hereby promises to pay to Marc Malaga, a resident of the State of
Florida (“Lender”), on demand, the principal sum of up to One
Million and 00/100 Dollars ($1,000,000.00) (the “Maximum Amount”), or such
lesser amount as shall have been advanced and remain outstanding hereunder,
together with interest thereon, subject to the terms and conditions set forth in
this Promissory Note (this “Note”).

 

1.            Payment of Principal and Interest.

 

(a)          Payments of principal and accrued interest on this Note shall be
payable on demand by Lender.

 

(b)          The unpaid principal balance of this Note shall bear interest at a
rate equal to fifteen percent (15.00%) per annum, computed on the basis of a 360
day year.

 

(c)          The full remaining portion of all interest accruing on the unpaid
principal balance of this Note but not paid in cash pursuant to Section 1(b)
shall continue to accrue until the principal hereof and interest hereon shall
have been paid in full.

 

(d)          Borrower may prepay this Note in whole or in part at any time,
without premium or penalty.

 

(e)          All payments of principal and interest shall be made in lawful
money of the United States of America and shall be made to Lender at Lender’s
address set forth in Section 13 or at such other place as Lender may designate
to Borrower in writing.

 

(f)           Upon Borrower’s request, Lender may from time to time after the
date hereof advance additional amounts to Borrower up to the Maximum Amount and
subject to the other terms set forth herein. Lender shall make a notation on
Schedule A hereto of each advance made by Lender and of each prepayment or
repayment made by Borrower, which schedule shall be conclusive evidence of the
principal amount then outstanding hereunder, absent manifest error, subject to
the next sentence. In the event that the Lender fails to make a notation on
Schedule A, then the amount showing as owing from Borrower to Lender on the
books and records of the Lender shall be conclusive evidence of the principal
amount then outstanding hereunder, absent manifest error.

 

The principal amount of this Note at any time shall be equal to the aggregate
amount of all such loans and advances made to Borrower through such time
(including advances to pay interest hereon), less the aggregate amount of all
repayments of principal of this Note made by Borrower through such time.

 

 1 

 

 

2.            Security. As collateral security for the payment and satisfaction
of the unpaid principal balance of this Note and all interest accrued thereon,
Borrower hereby grants to Lender a continuing, first-priority security interest
in and to all of the Collateral. The Collateral means each and all of the
following:

  A. the Accounts;         B. the Equipment;         C. the Inventory;        
D. the General Intangibles;         E. the Negotiable Collateral;         F. any
money, deposit accounts or other assets of Borrower in which Lender receives a
security interest or which hereafter come into the possess ion, custody or
control of Lender;         G. all Supporting Obligations;         H. all
Investment Property;         I. all Letter of Credit Rights; and         J. the
proceeds of any of the foregoing, including, but not limited to, proceeds of
insurance covering the Collateral, or any portion thereof, and any and all
Accounts, Equipment, Inventory, General Intangibles, Negotiable Collateral, the
Investment Property, the Letter of Credit Rights, the Supporting Obligations,
money, deposit accounts or other tangible and intangible property resulting from
the sale or other disposition of the Collateral, or any portion thereof or
interest therein, and the proceeds thereof.

 

The capitalized terms used in the definition of the Collateral shall have the
meanings ascribed to them under the Uniform Commercial Code as adopted in the
State of North Carolina (the “UCC”).

 

3.             Representations and Warranties. Borrower hereby represents and
warrants to Lender that:

 

(a)          Borrower (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of North Carolina,
(ii) has all requisite limited liability company power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently, or is currently proposed to be, engaged,
(iii) is duly qualified as a foreign entity, licensed and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that the failure to so qualify would not have a material adverse
effect on Borrower, and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under this Note and to
borrow hereunder;

 

 2 

 

 

(b)          The execution, delivery and performance by Borrower of this Note
(i) has been duly authorized by all necessary action, (ii) do not and will not
contravene or violate the terms of its corporate constitutional documents or any
amendment thereto or any law applicable to Borrower or its assets, business or
properties, (iii) do not and will not (1) conflict with, contravene, result in
any violation or breach of or default under any material contractual obligation
of Borrower (with or without the giving of notice or the lapse of time or both),
(2) create in any other person a right or claim of termination or amendment of
any material contractual obligation of Borrower, or (3) require modification,
acceleration or cancellation of any material contractual obligation of Borrower,
and (iv) do not and will not result in the creation of any lien (or obligation
to create a lien) against any property, asset or business of Borrower; and

 

(c)          Borrower has duly executed and delivered this Note and this Note
constitutes the legal, valid and binding obligations Borrower, enforceable
against Borrower in accordance with the terms hereof, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors’
rights and by general principles of equity.

 

4.            Events of Default. The following shall constitute “Events of
Default” with respect to this Note:

 

(a)          Borrower shall fail to pay the principal of, or interest on, this
Note when the same becomes due and payable in accordance with the terms hereof;

 

(b)          Any representation or warranty made by Borrower in Section 3 hereof
shall fail to be true and correct in all material respects or Borrower shall
default in the performance of any of its obligations under Section 4 hereof; or

 

(c)          Borrower makes a general assignment for the benefit of its
creditors or applies to any tribunal for the appointment of a trustee or
receiver of a substantial part of the assets of Borrower, or commences any
proceedings relating to Borrower under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debts, dissolution or other liquidation
law of any jurisdiction; or any such application is filed, or any such
proceedings are commenced against Borrower and Borrower indicates its consent to
such proceedings, or an order or decree is entered by a court of competent
jurisdiction appointing such trustee or receiver, or adjudicating Borrower
bankrupt or insolvent, or approving the petition in any such proceedings, and
such order or decree remains unstayed and in effect for ninety (90) days.

 

 3 

 

 

5.            Consequences of Event of Default. Upon the occurrence of any such
Event of Default and during the continuation thereof, the unpaid principal
balance of this Note and accrued and unpaid interest hereon shall become
immediately due and payable upon such occurrence without action by Lender and
Lender shall have all other rights and remedies provided by applicable law.
Lender shall have all of the rights and remedies of a secured party under the
UCC.

 

6.            Remedies are Cumulative. No failure on the part of Lender to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by Lender
or any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any right, power or remedy. The remedies herein
provided are cumulative and are not exclusive of any remedies provided by law,
in equity, or in other loan documents.

 

7.            Costs of Collection. In the event that this Note is not paid when
due, Borrower shall also pay or reimburse Lender for all reasonable costs and
expenses of collection, including, without limitation, reasonable attorneys’
fees.

 

8.            Default Interest Rate. Upon the occurrence of any Event of
Default, any principal balance remaining unpaid under this Note shall bear
interest at a rate per annum equal to three percent (3%) above the interest rate
otherwise applicable hereto.

 

9.            Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of North Carolina without regard to the
conflicts of law provisions thereof.

 

10.          Waiver. Borrower waives presentment for payment, demand, protest,
notice of dishonor, notice of protest, diligence on bringing suit against any
party hereto, and all defenses on the ground of any extension of the time of
payment that may be given by Lender to it. Borrower agrees not to assert against
Lender as a defense (legal or equitable), as a set-off, as a counterclaim, or
otherwise, any claims Borrower may have against any other party liable to Lender
for all or any part of the obligations under this Note. All rights of Borrower
hereunder, and all obligations of Borrower hereunder, shall be absolute and
unconditional, not discharged or impaired irrespective of (and regard less of
whether Borrower receives any notice of): (i) any lack of validity or
enforceability of any provision of this Note; (ii) any change in the time,
manner or place of payment or performance, or in any term, of all or any of the
obligations hereunder or any other amendment or waiver of or any consent to any
departure from any provision herein; or (iii) any release of or modifications to
or insufficiency, unenforceability or enforcement of the obligations of any
guarantor or other obligor. To the extent permitted by law, Borrower hereby
waives any rights under any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist and any other
circumstance which might otherwise constitute a defense available to, or a
discharge of any party with respect to the obligations of Borrower hereunder.

 

 4 

 

 

11.          No Right of Set-Off. As of the date hereof, Borrower represents
that it has no claims or offsets against Lender in breach of contract, breach of
warranty, express or implied, negligence or for any other type of legal action
under this Note or otherwise.

 

12.          Notices. Any notice pursuant to this Note must be in writing and
will be deemed effectively given to another patty on the earliest of the date
(a) three (3) business days after such notice is sent by registered U.S. mail,
return receipt requested, (b) one (1) business day after receipt of confirmation
if such notice is sent by facsimile, (c) one (1) business day after delivery of
such notice into the custody and control of an overnight courier service for
next day delivery, (d) one (1) business day after delivery of such notice in
person and (e) such notice is received by that party; in each case to the
appropriate address below (or to such other address as a party may designate by
notice to the other party):

 

If to Borrower:

 

FlexShopper, LLC

2700 N. Military Trail, Suite 200

Boca Raton, FL 33431

Attn: Brad Bernstein

 

If to Lender:

 

Marc Malaga

c/o FlexShopper, LLC

2700 N. Military Trail, Suite 200

Boca Raton, FL 33431

 

13.          Severability. Any provision of this Note that is determined by any
court of competent jurisdiction to be invalid or unenforceable will not affect
the validity or enforceability of any other provision hereof or the invalid or
unenforceable provision in any other situation or in any other jurisdiction. Any
provision of this Note held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

14.          Counterparts. This Note may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Note constitutes the entire contract among the parties
relating to the subject matter hereof and supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this Note by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Note.

 

 5 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed, and
Lender has accepted this Note, as of the day and year first above written. 

 

  Borrower:         FLEXSHOPPER, LLC         By: /s/ Brad Bernstein   Name: Brad
Bernstein   Title: CEO

  

ACCEPTED:

 

Lender:

 

/s/ Marc Malaga

Marc Malaga

 

 6 

 

 

Exhibit A

Advancement/Payment Schedule



Date Amount Advanced Principal Payment Principal Balance                        
                                       



 

 

 

 



 

 

